Citation Nr: 0201418	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  99-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
headache disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed rating decision in December 1994 denied 
service connection for a headache disability.  

2.  Evidence received since the December 1994 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration and, when considered alone or 
together with all of the evidence, both old and new, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
for service connection for a headache disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C.A. §5103A).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  These 
regulations detailed when VA would assist a claimant trying 
to reopen finally decided claims.  It is significant to point 
out, however, that the regulations are applicable to claims 
received on or after August 29, 2001.  As the claim in this 
case was prior to that, these new regulations effective 
August 29, 2001 are not applicable here.  

The RO first denied service connection for a headache 
disability in a July 1975 rating decision.  The veteran did 
not appeal that decision.  The veteran attempted to reopen 
his claim a number of times between 1984 and 1994.  After 
each attempt, the RO either notified the veteran that he 
would need to provide new and material evidence regarding the 
underlying issue of entitlement to service connection status; 
or provided a rating decision which found that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  The veteran failed to respond or provide 
any evidence as requested in a 1984 notice.  Following each 
of the rating decisions on this issue between 1987 to 1994, 
the veteran either failed to initiate an appeal by filing a 
notice of disagreement within one year from the date when the 
RO sent notice of the respective rating decisions; or failed 
to file a substantive appeal within the prescribed time limit 
following provision of a statement of the case.  See 38 
U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302.  Thus, 
each of the rating decisions between July 1975 and December 
1994 became final.  See 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. 
§§ 20.200, 20.302.  Therefore, the doctrine of finality set 
forth in 38 U.S.C.A. §§ 7104(a)-(b), 7105(c) applies.  As 
such, the veteran's claim for service connection for a 
headache disability may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The veteran attempted to reopen his claim in December 1995 
and July 1996, after which the RO notified him that he would 
need to provide new and material evidence in order to reopen 
his claim.  However, the veteran did not provide additional 
evidence in response to either notice.  The Board notes here 
that where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a) (2001).

In December 1997 the veteran attempted to reopen his claim 
for service connection for a headache disability.  In an 
April 1998 rating decision, which is the subject of this 
appeal, the RO determined that new and material evidence had 
not been presented to reopen the claim. 

As the veteran's claim for service connection for a headache 
disability has been denied in a previous final decision, that 
claim may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (as 
in effect prior to August 29, 2001); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  Only if new and material evidence is 
found to have been submitted, then VA must reopen the claim 
and readjudicate it on the merits.  Id.  In this case, the RO 
adjudicated the last final disallowance regarding the claim 
for service connection status in the December 1994 rating 
decision.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  The veteran's underlying claim is that he has a 
headache disability due to service.  He indicated that he had 
headaches during service and that his duties changed several 
times because of the headaches.  He maintains that his 
claimed headache disability was not related to any head 
trauma prior to service.

Evidence of record at the time of the December 1994 rating 
decision included service medical records, a report of VA 
examination in December 1989, VA medical records from August 
1980 through January 1994, private medical records dated from 
February 1984 to June 1994, and a lay statement received in 
October 1989.

The RO first denied the veteran's original claim of 
entitlement to service connection for a headache disability 
in a July 1975 rating decision.  In that decision, the RO 
determined that the veteran had a preexisting headache 
condition due to trauma prior to service, which during 
service did not undergo aggravation as contemplated by law as 
necessary to warrant a grant of  service connection status.  
The most recent final decision regarding the appealed issue 
was in December 1994.  In that rating decision the RO 
determined that the recent evidence submitted merely showed 
the presence of headaches twenty years following service and 
was not material to the issue of whether the headaches began 
during service. 

In the April 1998 rating decision that is the subject of this 
appeal, the RO denied the veteran's application to reopen his 
claim.  In that decision, the RO determined that the evidence 
received in connection with the current claim essentially 
duplicated evidence previously considered and was merely 
cumulative; and therefore did not constitute new and material 
evidence necessary to reopen the claim.  

The Board has reviewed the record and observes that the 
evidence added since the December 1994 rating decision 
consists of two sets of service medical records; private 
medical records from 1989 to 2001; VA medical records in 
2001; and statements from the veteran.  

The service medical record copies are merely duplicates of 
previously received records, and therefore are not new.  

The private medical records received since December 1994 are 
either duplicate copies of previously received records; not 
referable to the veteran's claimed headache disability; or 
contain evidence redundant of that contained in the record at 
the time of the December 1994 rating decision.  The medical 
evidence of record at the time of the December 1994 rating 
decision shows treatment for headaches variously diagnosed, 
including as cluster headaches, probable cluster headaches, 
migraine-like cephalalgia, probable migraine, psychogenic 
cephalalgia, and post traumatic headaches.  The private 
medical records since December 1994 shows evidence of 
treatment for headaches diagnosed as cluster headaches, which 
is redundant of evidence of record in December 1994.

Therefore, the evidence contained in the private medical 
records received since December 1994 is not new evidence 
since that final rating decision.  As with evidence of record 
at the time of the December 1994 rating decision, these 
private medical records generally show that the veteran was 
treated since service for headache complaints and diagnosed 
variously as discussed above.  

Overall, the evidence provided since December 1994 is either 
not referable to the veteran's claimed headache disability, 
mere duplicates of previous records, or redundant of the 
previous evidence in that it shows treatment for headache 
complaints diagnosed as cluster headaches.  Therefore, these 
records are not "new" because they contain evidence 
redundant of that previously considered by the RO in its 
December 1994 decision.  Nor are these records material to 
the underlying issue of entitlement to service connection for 
a headache disability either as etiologically related 
directly to service or due to aggravation of a preexisting 
condition.   

The veteran asserts that his headaches were not related to an 
injury prior to service.  The evidence since December 1994 
includes a September 1998 statement from Ronald W. Bryan, 
M.D., in which he states that the veteran had classic cluster 
headaches that were not post-traumatic in nature.  Noting 
that the veteran apparently had been told that his headaches 
were secondary to head trauma from a motor vehicle accident 
in 1967, Dr. Bryan opined that it was extremely unlikely that 
classic cluster headaches could come from head trauma; and 
that this evaluation was in error.  This evidence, while new 
in that it was not of record in December 1994, it is not 
material because it merely shows evidence of a current 
condition only, and does not show that a headache disability 
was incurred in or aggravated by service.  While this 
evidence was not previously submitted, it does not bear 
directly and substantially on the specific matter material to 
this case, that of providing a requisite nexus between a 
current headache disability and service.

The evidence received since the December 1994 rating decision 
also includes the statements from the veteran.  The Board 
acknowledges the veteran's assertion that he incurred a 
headache disability in service unrelated to a previous head 
injury.  Insofar as the veteran's lay statements suggest a 
nexus between the veteran's active service and his claimed 
headache disability, these are redundant of contentions 
considered at the time of the December 1994 rating decision.  
Also, while the veteran is competent to present lay evidence 
as to events he has observed and to any symptoms he 
experienced, Falzone v. Brown, 8 Vet. App. 398, 405 (1995), 
his lay assumptions regarding the relationship between 
various events and the development of a medical disorder are 
outside the scope of his competence, and cannot serve as a 
basis for reopening the claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (citing Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (statements that are not competent are 
insufficient for purposes of reopening a claim)).  

For these reasons, the Board finds that the additional 
evidence is not both new and material and the claim for 
service connection for a headache disability is not reopened.  
As the claim is not reopened, the Board does not have to 
weigh the evidence for and against the claim on the merits.  
38 U.S.C.A. § 5107.

ORDER

The veteran's application to reopen the claim for service 
connection for a headache disability is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

